Appeal by defendant from a judgment of the Supreme Court, Kings County (Kartell, J.), *930rendered May 27, 1975, convicting him of grand larceny in the third degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
Defendant’s contention that the People failed to prove his guilt beyond a reasonable doubt is without merit. In reviewing the evidence underlying a criminal conviction, the standard to be applied is whether, after viewing that evidence in the light most favorable to the People, a rational trier of fact could have found the defendant guilty beyond a reasonable doubt (Jackson v Virginia, 443 US 307; People v Contes, 60 NY2d 620). The evidence adduced by the People met this standard; the minor inconsistencies in the complainant’s testimony did not undermine her credibility (see, People v Concepcion, 38 NY2d 211). As the fact finder, the trial court was fully aware of the discrepancies existing in the testimony of witnesses for both sides. As such, we see no reason to disturb the verdict rendered by the trial court, for it was fully supported by the evidence adduced at trial (see, People v Rosenfeld, 93 AD2d 872; People v Rodriguez, 72 AD2d 571). Mangano, J. P., Bracken, Rubin and Kunzeman, JJ., concur.